This appeal by application for reassessment of damages filed by the Plaintiff for taking of certain real property in the Town of Granby, County of Hartford, State of Connecticut and more particularly bounded and described in the Notice of Condemnation and Assessment of Damages attached hereto as Exhibit A, came to this court by return date of July 16, 1996 and thence to a later time when the parties having appeared, the matter was referred to the Honorable William C. Bieluch, a State Trial Referee, to take testimony and reassess such damages thence to the present time when the parties filed a Stipulation.
The State Trial Referee, having heard the parties on the Stipulation and having viewed the property, finds that the fair and reasonable value of the property on the date of taking was Seventeen Thousand Five Hundred ($17,500) Dollars and that damages should be reassessed accordingly.
The State Trial Referee further finds that Thirteen Thousand Five Hundred ($13,500) Dollars was deposited by the Defendant with the Clerk of this Court for the use of the persons entitled thereto on account of the damages to be awarded which amount has been paid to the Plaintiff, and that the deficiency between the fair value of the property and the amount so deposited is Four Thousand ($4,000) Dollars.
WHEREFORE, it is adjudged that the damages be and they are hereby reassessed at Seventeen Thousand Five Hundred ($17,500) Dollars and that the Defendant shall pay to the Plaintiff Four Thousand ($4,000) Dollars, being the amount of the deficiency as above determined and there shall be no appraisal fees, interest or Court costs awarded.
By the Court
                           Exhibit A
CT Page 5495-MMMM
William C. Bieluch
State Trial Referee
Town of Granby                               ) SUPERIOR COURT
15 North Granby Road                         )
Granby, Connecticut 06035-2102               ) JUDICIAL DISTRICT)
                                             OF HARTFORD-NEW BRITAIN)
                                             AT HARTFORD
                                             ))
                                             April 8, 1996
                                             )
        NOTICE OF CONDEMNATION AND ASSESSMENT OF DAMAGES
    Pursuant to the provisions of Section 13a-73 (b) of the
General Statutes of Connecticut, as revised, the premises
hereinafter described are found to be necessary for the layout,
alteration, extension, widening, change of grade and improvement
of the highways commonly known as Routes 189 and 20 and the same
are hereby taken, and this assessment of damages resulting
therefrom, is hereby filed with the Clerk of the Superior Court
for the Judicial District of Hartford-New Britain at Hartford in
which said premises are located.
    Said premises are situated in the Town of Granby, County of
Hartford and State of Connecticut, on the southwesterly side of
West Granby Road and North Granby Road, Routes 20  189 and
bounded as follows:
Northeasterly — by West Granby Road and North Granby Road, (Rte.
                20  189), each in part, a total distance of
                287.19 meters, more or less, (942.3 feet, more or
                less);
Southeasterly — by land now or formerly of Heirs of Mildred
                Allison, (Morgan Street), 4.04 meters, more or
                less, (13.3 feet, more or less);
Southwesterly — by remaining land of the Town of Granby, a total
                distance of 279.71 meters, more or less, (917.6
                feet, more or less), by a line designated "Taking
                Line", as shown on the map hereinafter referred
                to, Sheets 1, 2 and 3;
Northwesterly — by land now or formerly of Robert K. and James M.
CT Page 5495-NNNN
                Endter, 20.06 meters, more or less, (65.8 feet,
                more or less).
    And said parcel contains a total area of 2414.08 square
meters, more or less, (25,985.8 square feet, more or less),
together with all appurtenances and more particularly appears on
a map entitled: "TOWN OF GRANBY MAP SHOWING LAND ACQUIRED FROM
TOWN OF GRANBY BY THE STATE OF CONNECTICUT IMPROVEMENTS TO THE
INTERSECTION OF ROUTES 189 AND 20 SCALE 1: cm = 5 m MAY 5 1995
JAMES F. BYRNES, JR. — TRANSPORTATION CHIEF ENGINEER BUREAU OF
ENGINEERING AND HIGHWAY OPERATIONS". Sheets 1, 2, and 3 of 3
Sheets. Rev. 10/17/95. 55-126-5
    Said premises are taken together with the following easement
and right on portions of Owner's remaining land:
    1. A full and perpetual easement to slope for the safety of
the highway and remove, use or retain excavated material within a
total area of 1105.00 square meters, more or less, (11,894.3
square feet, more or less) and located between and opposite
approximate Stations 1+182 and 1+468 right, Base Line Route 20,
as more particularly shown on said map, Sheets 1, 2 and 3.
    2. A right to construct driveway, within an area of 75.00
square meters, more or less, (807.3 square feet, more or less)
and located between and opposite approximate Stations 1+386 and
1+397 right, said Base Line, as more particularly shown on said
map, Sheet 2 of 3. Said right shall terminate automatically upon
completion of the work by the State.
    Said premises are taken subject to an easement in favor of
Peter S. Avery et al as referenced in a Certificate of Devise
dated February 17, 1983 and recorded in Volume 116 at Page 880 of
the Granby Land Records, as more particularly shown on said map,
Sheet 1 of 3.
    Said premises stand on record in the name of the Town of
Granby.
    Damages are assessed at $13,500.00.
                                          J. William Burns
                                          Commissioner of Transportation
                                          State of Connecticut
CT Page 5495-OOOO
                                       By _______________________ (L.S.)
                                          James F. Byrnes, Jr., P.E.
                                          Chief/Engineer
                                          Bureau of Engineering and
                                          Highway Operations
                                          Duly Authorized